Exhibit 10 INDEPENDENT CONTRACTOR AGREEMENT THIS AGREEMENT is made, entered into, and effective as of August 1, 2013 (the “Effective Date”). BY AND BETWEEN: Development Capital Group, Inc., a corporation duly incorporated under the laws of the State of Florida (the “Company”). AND: Plum Investors, LLC, a limited liability company duly incorporated under the laws of the State of Florida. RECITALS WHEREAS, Joseph Ricard (“Ricard”) has individually been appointed as President of the Company by the Company’s board of directors; WHEREAS, Ricard provides such services to the Company as a consultant through his consulting firm Plum Investors, LLC (“Consultant”); and WHEREAS, Consultant and Company desire to enter in to this Agreement to further define the terms and conditions of the performance of the consulting services by Consultant. NOW THEREFORE IN CONSIDERATION, of the mutual covenants and agreements hereinafter contained and for other good and valuable consideration, the receipt and sufficiency of which is acknowledged by each party, the parties agree as follows: AGREEMENT ARTICLE 1 SERVICES AND PAYMENT 1.1Company engages Consultant, who engages only Ricard, as an independent contractor to provide the services described in Schedule “A”, as attached hereto (the “Services”), from August 1, 2013 (the “Services Start Date”) until removal of Ricard as an officer of the Company by an action of the board of directors of the Company, according to any provision in this Agreement, or by any other lawful method of removal (the “Services Completion Date”). 1.2.Consultant agrees to perform such Services in exchange for Company paying Consultant the fees as described in Schedule “A” , as attached hereto (the “Fee”), in full payment and reimbursement for providing the Services, and for necessary expenses incurred in connection therewith, in the manner and at the times set out in Schedule “A”. 1 ARTICLE 2 TERM AND TERMINATION 2.1.The term of this Agreement shall commence on the Effective Date as set forth on the first page of this Agreement, and shall terminate on the Services Completion Date, unless terminated prior to that date pursuant to this Article 2 (the “Term”). 2.2.Notwithstanding any other provision of this Agreement, this Agreement may be terminated by either party giving, at any time, and for any reason, thirty (30) days prior written notice of termination to the other party, and if this Agreement is so terminated the Company will be under no further obligation to the Consultant except to pay Consultant such fees and expenses as Consultant may be entitled to receive for Services provided up through the date of termination of this Agreement. 2.3.Notwithstanding any other provision of this Agreement, if: a.
